ITEMID: 001-22069
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: MEAZZI v. ITALY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is an Italian national, born in 1921 and living in Milan. She is represented before the Court by Mr C. Fumagalli, a lawyer practising in Milan.
G.B. was the owner of an apartment in Milan, which he had let to S.H.
In a writ served on the tenant on 29 March 1991, G.G. communicated his intention to terminate the lease and summoned the tenant to appear before the Milan Magistrate. By a decision of 15 April 1991, which was made enforceable on 22 April 1991, the Milan Magistrate upheld the validity of the notice to quit and ordered that the premises be vacated by 1 November 1992.
On 26 May 1992, the applicant became the owner of the apartment.
On 27 January 1993, she made a statutory declaration that she urgently required the premises as accommodation for herself.
On 29 January 1993, she served notice on the tenant requiring him to vacate the premises.
On 18 February 1993, she served notice on the tenant informing him that the order for possession would be enforced by a bailiff on 26 March 1993.
Between 26 March 1993 and 17 September 1996, the bailiff made fifteen attempts to recover possession. Each attempt proved unsuccessful, as the applicant was never granted the assistance of the police in enforcing the order for possession.
On 29 October 1996, the applicant recovered possession of the apartment.
